DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Office Action mailed on July 13, 2021

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.


Election/Restrictions

As a first matter, the Examiner will note that there is a typographical error in one of the patents referred to in the Lack of Unity requirement. Russell US 5,244,563 should instead by Russell 5,244,562.

Applicant's election with traverse of Group I, claims 1-10, in the reply filed on October 04, 2021 is acknowledged.  The traversal is on the grounds that (1) the European Patent Office found all claims to possess unity; (2) that relying on the prior art relied upon in an obviousness rejection for showing lack unity fails if the rejection fails; and (3) the exact same search is required for both inventions.  This is not found persuasive because 
(1) while the U.S. Examiner takes into consideration decisions by the European Patent Office on patent applications, such whether a lack of unity has been made, they are not binding on U.S. Examiners.  More to the point, though, to the U.S Examiner’s best knowledge the European Patent Office Examiner who found unity of invention was not aware of the prior art found by U.S. Examiner.  Thus, a different decision about unity of invention is not surprising;
(2) Applicant’s second argument would be persuasive if the prior rejection had failed, but it has not as Applicant has amended independent claim 1 to overcome the prior rejection of this claim; and
(3) while the U.S. Examiner acknowledges that the search performed for Group I would also be performed for Group II, this not mean that the searches would be for producing an electrochemical sensor.  This method involves “direct bonding” or “fusion bonding” (claim 12),  “physical or chemical deposition processes” (claims 13 and 14), and etching (claim 15).  Thus, searching and examination considerations beyond what is required by Group I is inevitable for Group II.     
The requirement is still deemed proper and is therefore made FINAL.



Response to Arguments

Applicant's arguments filed October 03, 2021 have been fully considered but they are not persuasive.  
Applicant argues, on page 8 of  the recent Amendment,
 
    PNG
    media_image1.png
    282
    683
    media_image1.png
    Greyscale


17) is not positioned directly in the measuring surface (bottom surface of element 22) during use (Figures 1 and 2), so Applicant’s motivation for his particular configuration of structural elements relating to the measuring surface in his electrochemical sensor is not relevant to the electrochemical sensor of Inoue.    
 Next, Applicant argues against modify Carpenter as follows

    PNG
    media_image2.png
    211
    724
    media_image2.png
    Greyscale

See page 8 of the Amendment.  
However, the Examiner’s rejection does not call for modifying Carpenter, but instead uses Carpenter to modify Inoue.  In particular, Carpenter is relied upon in the rejection of claim 1 for teaching an insulator element firmly and inseparably connected with the measuring element while exposing the measuring surface.  
Regarding Carpenter Applicant also argues 

    PNG
    media_image3.png
    87
    689
    media_image3.png
    Greyscale

See page 9 of the Amendment.
However, Carpenter states,

    PNG
    media_image4.png
    154
    387
    media_image4.png
    Greyscale

Carpenter Figure 4 is reproduced below

    PNG
    media_image5.png
    665
    845
    media_image5.png
    Greyscale

There does not seem to the Examiner to be a lot of variance about the best-fit line through the data points.  So, to the Examiner response appears linear.
Applicant also comments that Carpenter requires convoluted math to in order to determine how much measuring surface to cover with mask (insulator element) in order to achieve a desired response slope.  However, even if this was to be acknowledged by the Examiner, it is not clear how this relates to any features of the claimed invention, for which no computational aspects are claimed.
Applicant also apparently argues that Kasai would require convoluted math.  See the penultimate paragraph on Amendment page 9.  However, it is not clear to the Examiner why this would so as Carpenter uses his insulator element to control the 
Last, Applicant argues that claim 1 as amended has structural features not present in the prior art; however, the new rejection of claim 1 below shows that the prior art still reads on the claimed invention.
For these reasons Applicant’s arguments are not persuasive.


 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 4,376,681 (hereafter “Inoue”) in view of Beck et al. US 4,988,418 (hereafter “Beck”), Topping et al. US 5,565,076 (hereafter “Topping”), Russell US 5,244,562 (hereafter “Russell”), and Carpenter US 2012/0241320 A1 (hereafter “Carpenter”) or Kasai et al. JP 02-151754 A based on an EPO computer-generated English language translation (hereafter “Kasai”).


a sensor shaft (11) having an end (the bottom end shown Figure 1) that faces a measuring medium during use (again, this may be inferred from Figure 1, as clearly the bottom end of the sensor is intended to contact the measuring medium.  See also 
col. 4:16-20.), the sensor shaft comprising an aperture (opening 21 in cap 18.  Note that the Examiner is construing cap 18 effectively to be a part of the shaft since it extends the shaft once it is screwed onto it. Alternatively, whether to have a cap removable from the shaft as shown in Figure 2 or a one-piece shaft with an other-wise similar cap-like end is just a manufacturing choice depending on whether the sensor is to be reusable (and so configured to be able to be disassembled) or to be disposable after a single use.  See, for example, Beck Figure 1, Russell Figure 1, and Topping Figure 4); 
a sensor element (elements 12 and 27 taken together – Figure 2), installed in the area of the aperture (Figure 1), having a measuring element (12) with a measuring surface (bottom face of element, 22) that faces the measuring medium during use (this may be inferred from Figure 1, as clearly the bottom end of the sensor is intended to contact the measuring medium.  See also col. 4:16-20.). 
Inoue, though, does not disclose “an insulator element that is firmly and inseparably connected to the measuring element to precisely define an extent of the measuring surface”.
Carpenter and Kasai both disclose a pH electrode comprising a shaft having a sensor membrane made of glass, which the Examiner is construing a measuring element, and a shaft end that is to face the measuring medium.  See in Carpenter the 122).  In Kasai see Figure 1 (the measuring element being element 7) and paragraph [0003].  Carpenter and Kasai both further disclose an insulator element firmly (Carpenter 124; Kasai 6) and inseparably connected with the measuring element while exposing the measuring surface (note the insulator element in Carpenter is a mask that while being non-porous or minimally porous does not completely cover the measuring surface, so leaving some portions exposed.  See in Carpenter paragraphs [0049], [0050], and [0053].  In Kasai the insulator element is a permeable membrane (
    PNG
    media_image6.png
    98
    614
    media_image6.png
    Greyscale

Kasai page 6) so it will inherently expose the measuring surface.)   
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an insulator element as taught by Carpenter in the electrochemical sensor of Inoue because the slope of the sensor pH response can then be conveniently lowered in a controlled manner, which means that sensor pH sensitivity can be set to a desired value in accordance with theoretical limits.  See Carpenter paragraphs [0082] and [0083].  Alternatively, with regard to Kasai, it will be first noted the Kasai uses pH measurement as an indirect way to measure carbon dioxide, as does Inoue. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an insulator element as taught by Kasai in the electrochemical sensor of Inoue because Kasai states,

    PNG
    media_image7.png
    152
    1314
    media_image7.png
    Greyscale

See Kasai page 2.
Inoue as modified by Carpenter or Kasai does not disclose that the aperture has a bezel and so does not specifically disclose “an annular sealing element arranged between the insulator element and the bezel to protect the electrochemical sensor against the ingress of measuring medium.”  As shown by Beck Figure 1, Russell 
Figure 1, and Topping Figure 4, which were referred to above for a one-piece sensor shaft, to provide a bezel at an electrochemical sensor shaft aperture was known.  Barring a contrary showing, such as unexpected results, at the least, in view of Beck, Russell, and Topping, to provide a bezel at the aperture in the sensor of Inoue is prima facie obvious as a simple shape change for the aperture known in the art.  See MPEP 2144.04 IV.B.     
When the sensing shaft aperture is shaped to have a bezel, as just discussed, then the annular sealing element (O-ring 17 in Inoue), will be sealing arranged between the insulator element and the bezel, so protecting the electrochemical sensor against the ingress of measuring medium:

    PNG
    media_image8.png
    741
    648
    media_image8.png
    Greyscale






		
    PNG
    media_image9.png
    78
    400
    media_image9.png
    Greyscale

			See Inoue col. 2:49-53.


Addressing claims 6 and 7, for the additional limitations of these claims see Inoue Figures 1 and 2, and col. 2:30-38.


Addressing claim 8, for the additional limitation of this claim note that one may infer from Inoue Figure 2 and col. 2:30-38 that the measuring surface is of a circular shape.  Although not needed to meet this claim, the Examiner will note that to instead have the measuring surface be of an elliptical or rectangular shape is prima facie obvious as a mere shape change with no material effect on the operation of the electrochemical sensor.  See MPEP 2144.04 IV.B.

Addressing claim 9, for the additional limitation of this claim note the following in Inoue

    PNG
    media_image10.png
    159
    423
    media_image10.png
    Greyscale

		See Inoue col. 2:30-38.


Addressing claim 10, for the additional limitation of this claim note the following in Inoue
	
    PNG
    media_image11.png
    140
    370
    media_image11.png
    Greyscale

	See Inoue col. 2:40-46.



Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Inoue in view of Beck, Topping, and Russell, and Carpenter or Kasai  as applied to claims 1-3 and 6-10 above, and further in view of Nishio et al. 
US 8,197,651 B2 (hereafter “Nishio”).


		
    PNG
    media_image12.png
    128
    446
    media_image12.png
    Greyscale

		
    PNG
    media_image13.png
    66
    435
    media_image13.png
    Greyscale


		
    PNG
    media_image14.png
    117
    437
    media_image14.png
    Greyscale

), there is no indication as to whether it is thermally and chemically resistant,  and whether its thermal expansion coefficient is adapted to that of the measuring element and in particular is substantially identical to the thermal expansion coefficient of the measuring element
Nishio discloses a glass sensor membrane (3) suitable for use in an electrochemical pH sensor.  In particular it may be located at the end of a sensor shaft that will face the measuring medium when the sensor is used.   See the title, Abstract, Figure 1, and col. 3:25-40.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use the glass sensor membrane as taught by 
(1) it will perform the same function as the insulator element in the sensor of  Inoue as modified by Beck, Topping, and Russell, namely, function as a pH sensor membrane (recall from the rejection of underlying claim 1 that the Examiner is construing the pH sensor membrane 22 in Inoue as the claimed insulator element); 
(2) as indicated above, Inoue as modified by Beck, Topping, and Russell is silent as to the thermal and chemical properties of the insulator element, so Inoue is then presumably open to use of known pH sensor membranes suitable for a sensor having a similar sensor construction;
(3) both the sensor membrane of Inoue and that of Nishio are made of glass; and
(4) Nishio discloses several important benefits to their disclosed pH sensor membrane including thermal and chemical resistance:
		
    PNG
    media_image15.png
    100
    410
    media_image15.png
    Greyscale

		
    PNG
    media_image16.png
    84
    419
    media_image16.png
    Greyscale

		See Nishio col. 2:64 – col. 3: 5.
It would then have been further obvious, if the insulator element in the electrochemical sensor of Inoue as modified by Beck, Topping, and Russell, and Carpenter were to be made of glass as taught by Carpenter, to similarly increase, for 2)   measurement accuracy (recall that the insulator of Carpenter determines the sensor pH response slope).
As for the claim limitation of “. . . ., the thermal expansion coefficient of which is adapted to that of the measuring element, and in particular is substantially identical to the thermal expansion coefficient of the measuring element…”, note the following in Nishio
		
    PNG
    media_image17.png
    268
    416
    media_image17.png
    Greyscale

		See Nishio col. 4:51-65.

 
 
 Addressing claims 5 and 17, as a first matter the Examiner will note that he considers the limitation “in particular of silicon nitiride, . . . . [italicizing by the Examiner]“ optional limitation.  See the rejection of this claim under 35 U.S.C. 112 (b) above.  Nevertheless, he will also address it here.   Inoue as modified by Beck, Topping, and Russell, and Carpenter or Kasai is silent as to whether the insulator element, which is in the form of a layer (Inoue Figure 2 and col. 2:49-53), comprises silicon nitride, although Inoue as modified by Beck, Topping, and Russell, and Carpenter, or Kasai does disclose that the insulating element may be a layer (Carpenter Figure 2). Further, it may comprise glass and so is inherently an insulator (Carpenter –
		
    PNG
    media_image12.png
    128
    446
    media_image12.png
    Greyscale

		
    PNG
    media_image13.png
    66
    435
    media_image13.png
    Greyscale


		
    PNG
    media_image14.png
    117
    437
    media_image14.png
    Greyscale

).
Nishio discloses a glass sensor membrane (3) suitable for use in an electrochemical pH sensor.  In particular it may be located at the end of a sensor shaft that will face the measuring medium when the sensor is used.   See the title, Abstract, Figure 1, and col. 3:25-40.

(1) it will perform the same function as the insulator element in the sensor of  Inoue as modified by Beck, Topping, and Russell, namely, function as a pH sensor membrane (recall from the rejection of underlying claim 1 that the Examiner is construing the pH sensor membrane 22 in Inoue as the claimed insulator element); 
(2) as indicated above, Inoue as modified by Beck, Topping, and Russell is silent as to the thermal and chemical properties of the insulator element, so Inoue is then presumably open to use of known pH sensor membranes suitable for a sensor having a similar sensor construction;
(3) both the sensor membrane of Inoue and that of Nishio are made of glass; and
(4) Nishio discloses several important benefits to their disclosed pH sensor membrane including thermal and chemical resistance:
		
    PNG
    media_image15.png
    100
    410
    media_image15.png
    Greyscale

		
    PNG
    media_image16.png
    84
    419
    media_image16.png
    Greyscale

		See Nishio col. 2:64 – col. 3: 5.
It would then have been further obvious, if the insulator element in the electrochemical sensor of Inoue as modified by Beck, Topping, and Russell, and Carpenter were to be made of glass as taught by Carpenter, to similarly increase, for the insulator element, chemical strength and improve resistance to water, acid, alkali, and heat as was done for the underlying measuring element (as per Nishio), but without making the insulator element glass pH sensitive, in order to ensure that the insulator element  does not degrade well before the measuring element does so adversely the pH (CO2)   measurement accuracy (recall that the insulator of Carpenter determines the sensor pH response slope).
As for the claim limitation of “the insulator element comprises an insulator layer, in particular of silicon nitride, . . . .” note the following in Nishio
		
    PNG
    media_image18.png
    124
    408
    media_image18.png
    Greyscale

	See Nishio col. 5:53-59.
Nishio further states, 
		
    PNG
    media_image19.png
    94
    376
    media_image19.png
    Greyscale

	See Nishio col. 4:45-48.  
Thus, one of skill in the art would recognize that the composition of the insulator element can largely be the same as that of the measuring element, but the Si3N4 
As for the claim limitation of “the insulator element comprises an insulator layer,  . . . , applied by means of physical or chemical deposition processes…” the Examiner will note that the phrase “applied by means of physical or chemical deposition processes” is a product-by-process limitation.  As such it is not limited to the manipulations of the recited steps, but only the structure implied by the steps.  See MPEP 2113 I.  Since the insulator element in the electrochemical sensor of Inoue as modified by Beck, Topping, Russell, and Nishio is otherwise substantially the same as that claimed the burden shifts to Applicant to show a nonobvious difference.  See MPEP 2113 II.



Final Rejection

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 6, 2021